Opinion by
Mb,. Justice Feel,
The advantages to a property resulting from the construction of a railroad which are to be considered in connection with the disadvantages, are such as are special to the property affected and give it an increased value above the general appreciation of property in the neighborhood. This rule, without qualification or limitation, has been applied in a long line of cases, among which are Hornstein v. A. & G. W. R. R. Co., *16351 Pa. 87; P. & L. E. Co. v. Robinson, 95 Pa. 426; R. R. Co. v. McCloskey, 110 Pa. 442; Long v. Harrisburg & P. R. R. Co., 126 Pa. 148. In R. R. Co. v. McCloskey, supra, Clark, J., said: “ The adjustment of this difference involves in all cases a fair and .just comparison of the advantages and disadvan tages resulting from the opening and operation of the road and the construction of its works; but the advantages to be considered are such only as are special, and the disadvantages such as are actual. The general appreciation of property in the neighborhood, consequent to the projected construction of the road, cannot enter into the calculation. To this the landowner whose land has been taken is as fairly entitled as is his neighbor whose possession and enjoymént have not.been disturbed.”
Upon- the trial a limitation was placed upon this rule which gave to the defendant' the benefit of the increase only in the value of the plaintiff’s property in excess of the increase in value of any other property affected by the construction of the railroad. The defendant was thus deprived of the benefit of having the jury consider the advantage to the property of the plaintiff which was special and.peculiar to it, as compared with the advantage to the property in the neighborhood which was general. ■ .
The general charge contains these expressions: “. .' . . The advantage that is to be considered and offset against'a disadvantage is that which belongs to the property affected by the injury, and -which does not belong to any other property in the vicinity. . .-. You are to inquire whether or not the property of Mr. Mahaffey has special facilities, or special advantages afforded it by the construction of the road, which no other property has in that community.” In answer to the third point it was said: “If this property is increased in value above the valué of- all other property there, then you are not at liberty to consider that the railroad will be of no benefit.” And in answer to the fourth point the jurors were told that the fact that there were other means of- transportation would not justify them in finding that the railroad was of no advantage to the plaintiff “ provided that you find that it is an actual advantage over and above that which it'is to any other property,” etc.
This limitation of the rule finds no'sanction in'either prin ciple or authority. It was the right of the defendant to have *164the jury consider the advantages to the plaintiff’s. property which were special to it, and they should not have been confined to the advantage which it received “ over and above that to any other property.” The plaintiff’s property was not the only property taken, and presumably not the only property which received special advantages. Against the demand of each claimant it was for the jury to consider the advantages special to his property, but according to the instruction given this could be done only as to the claimant whose property had been most increased in value; and as to his property the allowance to the defendant would be limited to the increase over any other property, and not to the increase over the general advance in values.
The general instruction on this subject both in the charge of the learned judge and in his answer to the points was -correct and full, and the case was carefully tried; but we cannot know that the language excepted to did no harm. It was an incorrect statement of the rule, and calls for a reversal of the judgment.
The submission to the jury of the effect of the destruction of the landing of James Mahaffey was also error. This landing was not on the plaintiff’s property, but on another tract of land in which he had no interest, and as to which he possessed no right. -Nothing was done on the plaintiff’s property to obstruct the way to a landing, but the landing of another person was destroyed. This landing was on the property of James Mahaffey ; it had belonged to him, and he had received compensation for its destruction. Yet the jury was allowed to consider it “ as bearing upon the question as to whether or not the property as a whole is inconvenienced and has suffered injury by reason of the construction of the railroad.” As in Grorgas v. R. R. Co., 144 Pa. 1, the plaintiff was deprived only of what did not belong to him. For the reasons stated the eighth, ninth, eleventh, thirteenth, fourteenth and fifteenth assignments of error are sustained, and the judgment is reversed and a new venire awarded.